   Case
    Case2:20-cv-02679-GGG-KWR  Document 21
         2:08-cv-04780-JCZ-DEK Document 4-3 Filed
                                             Filed02/09/09
                                                   10/20/20 Page
                                                             Page11ofof22



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

ASHER RUBINSTEIN                                   CIVIL ACTION

VERSUS                                             NO: 08-4780

THE ADMINISTRATORS OF THE                          SECTION: "A" (3)
TULANE EDUCATIONAL FUND


                           ORDER AND REASONS

     Defendant Tulane has filed a Rule 12(b)(6) motion to dismiss

(Rec. Doc. 5) certain claims made by Plaintiff, Asher Rubinstein.

Rubinstein is a former faculty member in Tulane’s Department of

Mechanical Engineering.     He alleges that he was unlawfully

terminated in the aftermath of Hurricane Katrina and that Tulane

unlawfully failed to hire him for a vacant faculty position in

the Department of Materials Science in 2008.

     Tulane moves for partial dismissal on two grounds.            First,

Tulane asserts that the 2008 hiring claim has not been properly

exhausted before the EEOC.      On January 27, 2009, Rubinstein filed

into the record the Notice of Right to Sue (Rec. Doc. 14) with

respect to the 2008 claim.      The motion to dismiss is therefore

MOOT with respect to this argument.

     Second, Tulane moves to dismiss Rubinstein’s state law

discrimination claims for the same reasons given in Civil Action

07-3352, Karcioglu v. The Administrators of the Tulane

Educational Fund, wherein the Court held that Tulane’s status as




                                                                            Exh. 2
   Case
    Case2:20-cv-02679-GGG-KWR  Document 21
         2:08-cv-04780-JCZ-DEK Document 4-3 Filed
                                             Filed02/09/09
                                                   10/20/20 Page
                                                             Page22ofof22



a private, non-profit educational institution takes it outside

the reach of Louisiana’s discrimination law.          (Rec. Doc. 29). In

opposition, Rubinstein refers the Court to the opposition that

Dr. Karcioglu filed in his case.         For the reasons given in Civil

Action 07-3352, the motion to dismiss is GRANTED as to the state

law discrimination claims.

     Accordingly;

     IT IS ORDERED that the Rule 12(b)(6) Motion to Dismiss (Rec.

Doc. 5) is GRANTED IN PART AND DENIED IN PART.          The motion is

GRANTED insofar as Plaintiff’s Louisiana Employment

Discrimination Law claims are DISMISSED.         The motion is DENIED

insofar as Tulane seeks dismissal of the 2008 hiring claim.

     February 9, 2009



                                          ______________________________
                                                  JAY C. ZAINEY
                                          UNITED STATES DISTRICT JUDGE




                                     2
